Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant's election with traverse of Group I in the reply filed on 2-14-22 is acknowledged.  The traversal is on the ground(s) that the restriction requirement does not meet the independent and distinct requirements under 35 U.S.C. 121 and that the interpretations of 35 U.S.C. 121 in MPEP section 802.01 as related to the independent and distinct requirements are inconsistent with the intent of 35 U.S.C. 121. This is not found persuasive because the restriction requirement dated 12-13-21 details how the inventions are independent and distinct as seen in paragraph 2 of the restriction requirement detailing product and process for using the product analysis, and the restriction requirement dated 12-13-21 properly identifies how the different inventions are independent and distinct and therefore is consistent with office policy detailed in MPEP 802.01 as seen in paragraph 2 of the restriction dated 12-13-21. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2-14-22.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 9-11, 13-14, 19-23 and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 33, 45, 61-62 and 66 of U.S. Patent No. 11,116,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of claims 1-7, 9-11, 13-14, 19-23 and 25-30 of the present application are substantially disclosed in claims 1-2, 33, 45, 61-62 and 66 of the ‘156 patent.
Claims 8, 12 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33 and 45 of U.S. Patent No. 11,116,156. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 33, 45 are substantially similar to claims 8, 12 and 24 of the present application. Claims 1, 33 and 45 of the ‘156 patent do not disclose the rails including the plurality of first and second rails are above the plant nutrient water culture. However, it would have been obvious to one of ordinary skill in the art to have the rails at any desired location/orientation including the claimed above the plant nutrient water culture, so as to yield the predictable result of facilitating movement of the rafts with respect to the pond as desired.  

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 9-13 of claim 1, it is unclear to whether each of the claim limitations detailed in this portion of the claim are related to each of the claimed plurality of horizontal shelves or only one of the plurality of horizontal shelves. The incorporation of claim 2 into claim 1 would obviate this rejection. Further, claim 1 in lines 14-15 discloses the loading/unloading of the rafts is facilitated by the end walls and in lines 23-24 discloses the loading/unloading apparatus is a ramp and the ramp is proximate the end walls. Therefore it is unclear to how the end walls facilitate the loading/unloading of the rafts since the ramp which is disclosed as the loading/unloading apparatus is claimed as being proximate the end walls and there isn’t any operational or physical connection claimed between the ramp and end walls that would indicate the end walls also provide for the loading/unloading function. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art references are cited to further show the state of the art with respect to plant growing devices/systems in general:
	U.S. Pub. No. 2016/0192607 to Kitagawa – shows plant growing device
	U.S. Pub. No. 2016/0212947 to Uchiyama – shows plant growing device
	U.S. Pub. No. 2017/0099791 to Joseph et al. – shows plant growing device
	U.S. Pub. No. 2017/0339846 to Lawrence et al. – shows plant growing device
	U.S. Pub. No. 2018/0343810 to Counne – shows plant growing device
	U.S. Pub. No. 2020/0268152 to Siples – shows plant growing device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643